Grice, Chief Justice.
This appeal is from the dismissal of a complaint seeking injunctive relief against demolition of certain buildings and also monetary damages resulting therefrom.
The appellant’s complaint charged that the appellees, who are the mayor and council of a city, were proceeding illegally to demolish the buildings as a *44nuisance. It attacked the validity of an ordinance of the city upon which the appellees were relying for their action. Thereupon the trial court granted a temporary restraining order against further demolition.
Submitted January 25, 1974
Decided April 4, 1974.
George C. Kennedy, for appellant.
Elliott, Turner, Bray & Belk, Tyron Elliott, for appellees.
Subsequently the complaint was dismissed, without supersedeas being granted.
The buildings have been completely demolished since the order of dismissal.
It follows that the issue as to demolition is now moot. The equity feature no longer affords the basis for this court’s jurisdiction of the appeal under the Georgia Constitution (Art. VI, Sec. II, Par. IV; Code Ann. § 2-3704). See Woods v. State of Ga., 219 Ga. 503 (133 SE2d 865); Allen v. First Nat. Bank, 221 Ga. 819 (147 SE2d 429).
Obviously, the issue as to the constitutionality of the ordinance does not provide jurisdiction for it. See Shirley v. City of College Park, 215 Ga. 798 (113 SE2d 457); City of Columbus v. Atlanta Cigar Co., 220 Ga. 533 (140 SE2d 267).
Since this court does not have jurisdiction the appeal must be

Transferred to the Court of Appeals.


All the Justices concur.